 1
 2
 3
 4
 5
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13                                                   )       Case No.: 1:18-cv-01033-JDP
     CURT ALLEN LUNDGREN, II,                        )
14                                                   )       JOINT STIPULATION FOR EXTENSION
                    Plaintiff,                       )       OF TIME TO RESPOND TO
15                                                   )       PLAINTIFF’S OPENING BRIEF.
            vs.                                      )
16   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security          )
17                                                   )
                    Defendant.                       )
18                                                   )
                                                     )
19
20          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for Defendant to respond to Plaintiff’s Opening Brief be extended from June 17,
22   2019 to July 22, 2019. This is Defendant’s first request for extension. Good cause exists to
23   grant Defendant’s request for extension. In the last two months, Counsel for Defendant
24   (Counsel) had four family tragedies, including the loss of her cousin, his wife, an uncle and a
25   close family friend. Due to the back-to-back deaths, Counsel took time off to attend out of town
26   funeral and prayer services. Counsel also has taken additional leave to care for her elderly
27   mother, who became ill and required surgery in mid-May and another surgery in early June. In
28   addition, Counsel also has over 100+ active social security matters, which require two or more


                                                         1
 1   dispositive motions until mid-August. As such, Counsel needs additional time to adequately
 2   review the transcript and properly respond to Plaintiff’s Motion for Summary Judgment. The
 3   parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 4   Defendant makes this request in good faith with no intention to unduly delay the proceedings.
 5   Counsel apologizes for the belated request, but made her request as soon as reasonably
 6   practicable following her leave. The parties further stipulate that the Court’s Scheduling Order
 7   shall be modified accordingly.
 8
 9                                                Respectfully submitted,
10
     Dated: June 17, 2019                         /s/ Young Cho
11
                                                  (*as authorized by email on June 17, 2019
12                                                YOUNG CHO
                                                  Attorney for Plaintiff
13
14
     Dated: June 17 , 2019                        MCGREGOR W. SCOTT
15
                                                  United States Attorney
16                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
17                                                Social Security Administration
18
19                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
20                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
21
22
                                                 ORDER
23
     Approved.
24
25
     IT IS SO ORDERED.
26
27
     Dated:      June 19, 2019
28                                                       UNITED STATES MAGISTRATE JUDGE


                                                     2
